Lore, C. J.,
(delivered the opinion of the Court).
She has not paid the debt of another. She has only entered into an obligation to pay the debt of another with that other, and it is contended that the other paid the debt. Now you are asking her to pay the debt of the. other. If she had paid this debt, it would have been á very different matter, but she and the other agreed to pay the debt of the obligor. He has paid it, and now you are asking her to pay it again after he has paid it.

Mr. Cullen.

Will the Court order that the rule be made absolute and the judgment satisfied. The prayer was to open the judgment, and ascertain the amount due on the judgment, if any.
*283Per Curiam :
The entry ought to be this, judgment opened and upon-proof it was shown to the Court that nothing was due on the said judgment. We cannot do anything more than that. We cannot order that it be satisfied, but that practically satisfies it.